Citation Nr: 0028868
Decision Date: 10/12/00	Archive Date: 11/03/00

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  99-12 198	)	DATE OCT 12, 2000
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for chondromalacia of the right knee.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



INTRODUCTION

The veteran served on active duty from March 1970 to June 1978. This matter comes on appeal from a June 1997 decision by the Houston VA Regional Office.



FINDINGS OF FACT

1.  Service connection for chondromalacia of the right knee was denied by the Board of Veterans Appeals (Board) in September 1985.

2.  Evidence submitted since the September 1985 Board decision bears directly and substantially upon the matter under consideration, is not cumulative or redundant and is so significant that it must be considered in order to fairly decide the merits of the claim.

3. The claim for service connection for chondromalacia of the right knee is not plausible.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim for service connection for chondromalacia of the right knee has been presented. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

2. The claim for service connection for chondromalacia of the right knee is not well-grounded. 38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Legal Criteria

In order to reopen a previously denied claim, new and material evidence must be submitted by the claimant.  38 U.S.C.A. § 5108. New and material evidence is defined by regulation as evidence which has not been previously submitted to agency decisionmakers which bears directly and substantially upon the matter under consideration. It must be neither cumulative nor redundant and by itself or in conjunction with evidence previously assembled be so significant that it must be considered in order to fairly decide the merits of the claim. 38 C.F.R. § 3.156. 

New and material evidence must be presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  Evidence presented since the last final disallowance need not be probative of all elements required to award the claim, but need be probative only as to each element that was a specified basis for the last disallowance.  See Glynn v. Brown, 6 Vet.App. 523, 528-29 (1994).

Hodge v. West, 155 F.3d 1356, (Fed. Cir. 1998) provides for a reopening standard which calls for judgments as to whether new evidence (1) bears directly or substantially on the specific matter, and (2) is so significant that it must be considered to fairly decide the merits of the claim. Moreover, Hodge stressed that under the regulation new evidence that was not likely to convince the Board to alter its previous decision could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Id.

Pursuant to Elkins v. West, 12 Vet.App. 209 (1999), the Board must first determine whether the veteran has presented new and material evidence under 38 C.F.R. § 3.156(a)(1998) in order to have a finally denied claim reopened under 38 U.S.C. § 5108. Second, if new and material evidence has been presented, immediately upon reopening the claim the Secretary must determine whether, based upon all the evidence of record in support of the claim, presuming its credibility, see Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995), the claim as reopened (and as distinguished from the original claim) is well grounded pursuant to 38 U.S. C. § 5107(a). Third, if the claim is well grounded, the Secretary may then proceed to evaluate the merits of the claim but only after ensuring that his duty to assist under 38 U.S.C. § 5107(b) has been fulfilled.

Service connection is awarded for "disability resulting from personal injury suffered or disease contracted in [the] line of duty." 38 U.S.C. §§1110, 1131; see also 38 C.F.R. § 3.303(a) (1998) (service connection means facts showing "a particular injury or disease resulting in disability [that] was incurred coincident with service."). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (1999).

In general, in any claim for benefits, the initial question before the Board is whether the veteran has met his burden of submitting evidence sufficient to justify a belief by a fair and impartial individual that his claim is well-grounded.  38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has set forth the parameters of what constitutes a well-grounded claim, i.e., a plausible claim, one which is meritorious on its own or capable of substantiation.  Such a claim need not be conclusive but only possible to satisfy the initial burden of section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997). 

More specifically, the Federal Circuit has held that in order for a claim to be well grounded, there must be (1) a medical diagnosis of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service disease or injury and the current disability.  Id. at 1468.  

The U.S. Court of Appeals for Veterans Claims (Court) has held that the second and third elements of a well-grounded claim may also be satisfied under 38 C.F.R. § 3.303(b), by the submission of (a) evidence that a condition was noted during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Where an issue is factual in nature, e.g., whether an incident or injury occurred in service, competent lay testimony may constitute sufficient evidence to establish a well-grounded claim; however, if the determinative issue is one of medical etiology or a medical diagnosis, competent medical evidence must be submitted to make the claim well grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A lay person is not competent to make a medical diagnosis or to relate a medical disorder to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, where the issue does not require medical expertise, lay testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).


Analysis

The veteran has contended in effect that his current right disorder had its onset in service, pointing out that he had received treatment for right knee complaints therein. Service connection for chondromalacia of the right knee was denied by the Board in September 1985 on the basis that, although the veteran had received treatment for a right knee condition in service, no current disability was shown. On VA examination in June 1984, the veteran had given a 6 month history of right knee pain, but no clinical abnormality had been evident.  Evidence added to the record since the September 1985 decision include in- and outpatient records of treatment received by the veteran at VA medical facilities for various medical conditions, as well as the reports of VA examinations conducted in April 1997 and January 1999. As these medical records and reports demonstrate that the veteran now has a chronic right knee disorder, most recently diagnosed in January 1999 as patellofemoral syndrome, new and material evidence has been submitted to reopen the veterans claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Hodge, Evans.

As discussed above, a chronic right knee disability is now shown by the evidence. The extensive treatment records and examination reports now on file contain no medical opinion or other competent medical evidence to establish a relationship between the current right knee pathology and the condition treated during service. The examiner in January 1999 commented that the veterans chondromalacia of the right knee was not likely related to an inservice episode of septic bursitis of the left knee or the current left knee disability. In the absence of medical evidence of a nexus between a present right knee condition and military service, the claim for service connection for such disability is not well-grounded and must be denied. 38 U.S.C.A. §§  1110, 1131, 5107; 38 C.F.R. § 3.303.

The Court of Appeals for Veterans Claims has made clear that a lay party is not competent to provide probative evidence as to matters requiring expertise derived from specialized medical knowledge, skill, expertise, training, or education. Consequently, while the veteran is competent to provide evidentiary assertions VA treatment and symptoms perceptible to a lay person, he is not competent to relate his post-service right knee disorder to the conditions treated in service or otherwise thereto. Espiritu, supra.

The Board is aware of no circumstances in this matter which would put VA on notice that relevant evidence may exist or could be obtained which, if true, would make either claim for service connection  "plausible".  See generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 1997).

The Board views its discussion as sufficient to inform the veteran of the elements necessary to complete his application for service connection.  Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995). Finally, the Board has considered the doctrine of the benefit of the doubt. However, as the veteran's claim does not cross the threshold of being a well-grounded claim, a weighing of the merits of the claim is not warranted, and the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).









ORDER


The claim not being well-grounded, service connection for chondromalacia of the right knee is denied.


		
	WAYNE M. BRAEUER 
	Veterans Law Judge
	Board of Veterans' Appeals





  
